REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-91 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Zhao, Lucy Ma (U.S. PG Pub 2014/0244502) which discloses a system for providing multi-platform, in application payment include transferring funds, by a payment service provider device, from a funding source to a payment account in response to receiving a first fund transfer from one of a first user device and a second user device over a network. However, Zhao singularly or in combination fails to disclose the recited feature:
As per claims 1, 8 and 14 “responsive to request of a transfer of an amount of funds from a list account to a second account: determine if the amount of funds is associated 
Conclusion
 5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715